Citation Nr: 0122887	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder, prior to October 27, 1999.

2.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
veteran's claim for an increased evaluation for his service-
connected major depressive disorder (psychiatric disability), 
then evaluated as 30 percent disabling.  The veteran 
perfected a timely appeal of this determination to the Board.  

In a February 1999 rating action, the RO increased the 
evaluation of the veteran's major depressive disorder to 50 
percent, effective May 21, 1998.  In doing so, the RO stated 
that the increase, effective May 21, 1998, represented a 
total grant of the benefit sought on appeal.  In a March 1999 
letter, the RO notified the veteran of the determination and 
enclosed a copy of the February 1999 rating decision.  
Pursuant to the governing law, however, because the increase 
in the evaluation of the veteran's psychiatric disability did 
not represent the maximum evaluation available for this 
disability, the veteran's claim for a higher rating for this 
condition remained in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993); see also Norris v. West, 12 Vet. App. 413, 
420 (1999).  As such, although the August 1999 Statement of 
the Case (SOC) identifies a July 1999 rating decision, in 
which the RO confirmed and continued the 50 percent 
evaluation for the veteran's depressive disorder as the 
rating action on appeal, in light of the foregoing, the Board 
concludes that the instant appeal stems from the RO's 
September and November 1998 rating decisions.  Thereafter, in 
a December 1999 rating decision, the RO increased the 
evaluation of the veteran's psychiatric disability to 70 
percent, effective October 27, 1999.  In light of the 
foregoing, the Board has identified the issues as reflected 
on the title page.

In addition, in April 1999, the veteran filed a VA Form 21-
8940, a formal application seeking a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The RO also denied this claim in the 
July 1999 rating decision.  The veteran appealed this 
determination; however, in December 1999, the RO also 
established the veteran's entitlement to this benefit, 
effective October 27, 1999.  As such, this issue is not 
before the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In the December 1999 rating decision, the RO also proposed to 
adjudicate the veteran incompetent for VA purposes.  In 
February and March 2000 statements, the veteran responded 
that he had not objection to the RO's proposed adjudication 
but requested that his spouse be appointed as his custodian.  
In March 2000, the RO found the veteran incompetent for VA 
purposes; the instant appeal is being prosecuted by his 
spouse.  

FINDING OF FACT

Since May 1998 the veteran's service-connected psychiatric 
disorder has been productive of total social inadaptability 
and total industrial inadaptability.  



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for major 
depressive disorder have been met from May 21, 1998 through 
October 26, 1999, and on October 27, 1999, and currently.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The current claim for an increased rating for a psychiatric 
disorder was received by the RO on May 21, 1998. 

In July 1998, the veteran was hospitalized by the VA for 
treatment of his psychiatric disorder.  The report notes the 
veteran's long history of psychiatric disability and 
indicates that he had been hospitalized on numerous occasions 
for treatment of mixed mood/delusional and psychotic 
disorders.  According to the discharge summary, during the 
previous few weeks the veteran began experiencing visions of 
people or animals "watching over him, telling him what to do 
to other people and what he was all about."  The veteran 
felt that everyone was "out to get him," and he attempted 
suicide a few weeks earlier; the physician further noted that 
the veteran had made other suicide attempts and gestures in 
the past.  The report states that the veteran continued to 
treat his psychiatric disability with Depakote, Paxil and 
Risperdal and that until recently he had remained complaint 
with this medication regimen; the veteran explained that he 
recently ceased doing so because he believed the drugs caused 
him to suffer from gastrointestinal difficulties.  Further, 
due to his increasing psychiatric symptomatology, the veteran 
resumed treating this condition with Depakote, Paxil and 
Risperdal but reported that the drugs had not proven 
effective.

The discharge summary indicates that the veteran had numerous 
psychiatric stressors, including the recent break-up with his 
fiancée, which he initiated because he moved back in with his 
former spouse.  The veteran also quit his job as an 
electrical apprentice "because he could not take it any 
longer."  The physician indicated that the veteran became 
increasingly depressed, suspicious, angry and withdrawn 
during the hospitalization and that his sleep was so poor 
that his dosage of Depakote and Risperdal was increased.  The 
report also shows that during the admission he was prescribed 
Zoloft and Ativan to treat this disability.
 
The discharge summary notes that the veteran completed three 
years of college and two years of technical school and that, 
until recently, he was studying "electrical work."  The 
physician also observed that he served in the military from 
1983 to 1995.  The mental status examination revealed that 
the veteran was "somewhat edgy" and that he had a flat 
affect, which was inappropriate at times.  In addition, the 
physician described him as calm and relatively cooperative 
and reliable.  The examiner indicated that the veteran was 
"on the verge of tears" and maintained extremely poor eye 
contact.  The veteran acknowledged having both suicidal and 
homicidal ideation in the recent past.  In addition, he 
reported having auditory and visual hallucinations involving 
people and animals that instructed him both as to what he 
should do as well as directed the actions of others around 
him.  Further, the veteran stated that "everyone around him 
was out to get him."  The examiner characterized the 
veteran's speech as coherent and logical, although he 
described it as very slow and soft-spoken.  He indicated that 
the veteran's short-term and long-term memory was intact but 
that his attention and concentration were poor.  The examiner 
further commented that the veteran exhibited minimal insight 
into his problems.  

The veteran's treatment regimen was augmented as he began 
treating the disability with additional medications.  His 
symptoms subsequently improved during the hospitalization.  
At discharge, the examiner estimated that the veteran's 
Global Assessment of Functioning (GAF) score was currently 75 
and that a GAF score of 45 represented the veteran's highest 
level prior to his admission to the facility.  In addition, 
the physician recommended that the veteran treat the 
disability with Depakote, Paxil and Risperdal as well as 
Congentin; he also instructed him to take Famotidine to treat 
his gastrointestinal problems.

A VA outpatient treatment entry, dated one week subsequent to 
his discharge from the VA hospital, reflects that the veteran 
presented in a tearful state, complaining of suicidal 
ideation; he explained that he planned to take an overdose of 
medication that had been prescribed to help him sleep.  He 
also reported feeling overwhelmed and stated that his 
girlfriend had sworn out a warrant for his arrest, which had 
led to his spending the prior evening in jail.  The diagnoses 
were bipolar disorder and borderline personality disorder.  
Subsequent entries, dated from August 1998 to March 1999, 
show that he continued to receive regular VA care for this 
condition.  In addition, examiners in August and September 
1998 commented that the veteran was not able to work due to 
his psychiatric disability.  In addition, an entry dated 
later that same month indicates that the veteran was 
transported to the VA hospital by his spouse, who reported 
that the veteran had taken fifteen pills and was found at 
their home.  She stated that he was non-responsive.  The 
examiner indicated that the veteran likely attempted a drug 
overdose with unknown medications and stated that the acute 
condition was resolving.  The examiner added that the veteran 
had a history of past suicide attempts and observed that he 
had been diagnosed as having bipolar disorder, borderline 
personality disorder, schizoaffective disorder, gambling 
addiction and depression.  Further, with regard to his 
employability, the physician said that the veteran was "not 
working consistently."  The veteran was thereafter treated 
on an inpatient basis at the facility's mental health unit 
for five days.  The entries reflect that his symptoms 
remained constant, including suicidal ideation, chronic 
problems sleeping and a sense of hopelessness and 
uselessness; however, they show that he had a good 
relationship with his children.  A January 1999 entry, 
however, states that the veteran was terminated from his 
employment due to "emotional instability."  In addition, 
the VA examiner, a vocational rehabilitation specialist, 
described the veteran as "borderline suicidal" and severely 
depressed and opined that the veteran was unemployable due to 
the condition.  Finally, in a March 1999 entry, the examiner 
reiterated the previous finding that the veteran was 
unemployable, but referred him to the vocational 
rehabilitation counselor in light of the veteran's interest 
in finding employment.

In addition, in October 1998, the veteran sought inpatient 
care at a private medical facility, Charter Rivers Behavioral 
Health System (Charter Rivers).  The physician reported that 
the veteran had a history of bipolar disorder and that he 
presented with symptoms of severe depression and suicidal 
ideation with a plan to overdose on medication.  The 
psychiatrist, Dr. Kevin Krebs, noted that at admission the 
veteran's "chief complaint" was that this was "his last 
ditch effort to stay alive."  Dr. Krebs indicated that, at 
admission, the veteran was a danger to himself, was depressed 
and suffered from psychosis.  He added that the veteran had a 
markedly depressed affect and exhibited "significant" 
feelings of helplessness and hopelessness.  In addition, he 
noted that the veteran had recently treated the condition 
with Zoloft and Depakote.  Following his one-week 
hospitalization, the veteran was discharged in stable 
condition with no overt psychosis and no current suicidal or 
homicidal ideation.  The sole Axis I diagnosis was major 
depression with psychosis; there was no Axis II diagnosis.  
In addition, Dr. Krebs estimated that at admission the 
veteran's GAF score at admission was 20 and at discharge in 
November 1998, was 60.

In June 1999, the RO received a copy of a letter that the 
Social Security Administration (SSA) sent to the veteran 
notifying him that the agency had determined that he was 
entitled to disability benefits.  According to the letter, 
the veteran became disabled in July 1998.
 
In August 1999, the RO received a copy of SSA's January 1999 
determination as well as the voluminous records upon which 
that decision was based.  The decision indicates that the 
veteran was found entitled to these benefits due solely to 
his psychiatric disability; the primary diagnosis was 
"affective/mood disorders," with "personality disorders" 
as the secondary diagnosis.

In October 1999, the veteran was afforded a formal VA 
psychiatric examination.  At the outset of the report, the 
examiner indicated that the veteran was very difficult to 
interview, citing the veteran's initial statement, "I know 
that these are the trials of Job, and eventually I will be 
gotten."  The veteran complained of suffering from 
significant symptoms of depression and said "things just did 
not matter anymore."  In addition, he reported having 
problems with his family, which he stated, had resulted in 
his separation from his spouse and children.  The examiner 
commented that the veteran had recently attempted suicide and 
noted that the veteran reported that he "just makes it from 
day to day."  He further stated that he hoped to that he 
would "go to sleep and not wake up to avoid embarrassing his 
family," commenting that his family did not want to deal 
with him anymore.  The veteran also indicated that he 
remained awake at night because of his inability to fall 
asleep.  He added that even when he falls asleep, he often 
has "multiple awakenings."  In addition, the veteran stated 
that he read the Bible frequently and credited it with 
"keeping him going."  

The examiner indicated that the veteran initially was 
reluctant to talk because he does not trust anyone.  Further, 
the examiner reported that, throughout the interview, the 
veteran stared into corners of the room and appeared 
distracted, which she commented made it appear that the 
veteran was instead responding to internal stimuli.  In 
addition, the examiner said that the veteran denied having 
any current suicidal ideation.  Thereafter, in response to 
the examiner's question regarding his access to weapons, the 
veteran said, "G-d made ways for the guns to go away"; the 
examiner indicated that the veteran refused to elaborate on 
that statement.  The veteran added that he was paranoid when 
around other individuals, that he "just hated people" and 
that he desired to isolate himself.  The examiner observed 
that the veteran was currently receiving regular VA care for 
his psychiatric disability and that his treatment regimen 
included Risperdal, Serzone and Depakote.  

The mental status examination revealed that the veteran was 
alert and oriented.  The examiner described his affect as 
"bizarre," explaining that it ranged from inappropriate 
laughter to angry expressions to "flat."  The veteran 
stated that "things did not matter anymore" and the 
examiner commented that the veteran's thought processes were 
at times difficult to follow, reiterating that he seemed to 
be responding to internal stimuli.  His speech was very slow 
and halting.  In addition, the examiner reported that the 
veteran often became distracted and that she had to ask the 
veteran the same question several times to elicit a response.  
The examination further disclosed that the veteran had visual 
and auditory hallucinations and that he exhibited significant 
paranoia.  The examiner indicated that the veteran was unable 
to perform a simple calculation but that he was free of 
errors in doing serial threes.  In addition, although he was 
unable to spell "world," he was able to spell his surname 
correctly, including in reverse order.  The veteran had good 
immediate recall but was not able to recall one of three 
objects after three minutes.  Finally, the veteran 
acknowledged having some passive suicidal ideation, 
indicating that he wished that he would not just not wake up, 
but denied having homicidal ideation.

The examiner diagnosed the veteran on Axis I as suffering 
from bipolar disorder, type I, and indicated that the most 
recent episode was manifested by depression with psychotic 
features; there was no Axis II diagnosis.  In addition, she 
estimated the veteran's GAF score to be 30.  Subsequent to 
offering these impressions, she commented that the veteran 
reported having significant depressive symptoms.  In 
addition, she indicated that the veteran was very 
disorganized in his thought processes.  The examiner also 
noted that the veteran reported having psychotic symptoms and 
that he appeared to be responding to internal stimuli 
throughout the interview.  The examiner also indicated that 
the veteran acknowledged having passive suicidal thoughts.  
She added that the veteran's social adaptability and ability 
to interact with others was severely impaired due to his 
depression and psychoses.  Further, she stated that the 
veteran's flexibility, reliability and efficiency in an 
industrial setting were severely to totally impaired.  
Finally, in light of the severity of his psychiatric 
condition, she opined that the veteran was not able to handle 
his own funds.

Thereafter, in October 2000, the veteran was again afforded a 
formal VA psychiatric examination.  At the outset of his 
report, the physician noted the findings and conclusions 
contained in the October 1999 VA psychiatric evaluation 
report.  In addition, he observed that the veteran was 
receiving VA care for his psychiatric disability and that he 
was currently treating the disability with Risperdal, 
Depakote and Nefazodone.  The veteran reported that he had 
remarried his former spouse and that they had two children.  
He stated, however, that he stayed away from them as much as 
possible because he felt worthless and useless.  The veteran 
also said that he had a friend, who he reported he saw 
approximately once per month.  In addition, he denied 
spending time with others, including other family members.  
Instead, he indicated that he spent most of his time sleeping 
or watching television.  Further, he said that he his 
appetite had decreased and that he consumed alcoholic 
beverages approximately once every six months and that he did 
not use drugs.

The mental status examination disclosed that the veteran was 
alert, oriented and attentive.  The physician reported that 
he appeared to be his stated age and described his mood as 
depressed and his affect as constricted.  The veteran's 
speech was slow and the examiner stated that that indicated 
that he had some psychomotor retardation.  In addition, he 
characterized the veteran's eye contact as fair and noted 
that he had been cooperative during the interview.  The 
examination also showed that his thought process was logical 
and coherent and the veteran's thought content was devoid of 
any auditory or visual hallucinations.  Further, there was no 
evidence of any delusional content.  The examination also 
revealed that the veteran felt suspicious at times, fearing 
that "people were out to get him."  The veteran 
acknowledged having recurrent suicidal ideation but denied 
having homicidal ideation, although he stated that he at 
times thought about what would happen if he ran over his son.  
The physician commented that the veteran's memory for recent 
events was mildly impaired, but was intact for remote events.  
In addition, the veteran was able to spell the word "world" 
backwards but was unable to interpret a proverb.  Finally, 
the examiner indicated that the veteran had partial insight 
into his psychiatric condition.

The sole Axis I diagnosis was bipolar disorder, Type I, most 
recent episode depressed; an Axis II diagnosis was deferred.  
The physician estimated the veteran's GAF score was 49.  
Following this assessment, the examiner reported that 
although the veteran exhibited serious symptoms due to his 
mood disorder, including suicidal and homicidal ideation, his 
condition had improved since that October 1999 evaluation.  
In this regard, he indicated that the veteran's thought 
process was logical and coherent and that he was able to 
follow the evaluation, without being distracted by any sort 
of internal stimuli.  The physician opined that the veteran's 
psychiatric disability was productive of moderate to severe 
social impairment, but that his ability to obtain and retain 
employment was moderately to severely impaired.  He stated 
that, overall, his disability was considerably disabling, but 
that with the assistance of his spouse, he was capable of 
handling his own funds.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In reaching this conclusion, the Board 
acknowledges that VA treatment records and reports, dated 
since March 1999, have not been associated with the claims 
folder.  In light of this decision, however, in which the 
Board finds that the veteran's psychiatric disability 
warrants a total schedular evaluation for the entire 
appellate period, i.e., prior to and since October 27, 1999, 
the veteran is not prejudiced by the Board's review of these 
claims on the basis of the current record.  The Board will 
therefore proceed with the consideration of this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

Under the Ratings Schedule for all psychiatric disabilities, 
a 30 percent evaluation is warranted when the condition is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation requires that the 
disability result in occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation for psychiatric disability is warranted when the 
disability is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
requires that the disability be productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Following a careful review of the evidence, the Board finds 
that the current severity of the veteran's psychiatric 
disability warrants a 100 percent evaluation, both prior to 
and since October 27, 1999.  In reaching this determination, 
the Board notes that the July 1998 VA hospitalization report 
shows that the veteran presented complaining of suicidal 
ideation and it in fact it notes that he had attempted to 
commit suicide a few weeks prior to the admission.  The July 
1998 discharge summary indicates that, during the 
hospitalization, he suffered from delusions, hallucinations 
and paranoia.  In addition, the discharge summary reflects 
that a physician estimated that, prior to receiving inpatient 
care, his GAF score was 45; according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), a GAF score of 45 indicates, among other things, 
reflects an inability to keep a job.  Moreover, although at 
discharge his GAF was estimated as 75, within one week he 
presented at VA for outpatient care in a tearful and suicidal 
state.  Further, VA outpatient treatment records indicate 
that despite continuing to receive regular treatment, in 
August and September 1998, examiners commented that he was 
not employable.  In addition, the November 1998 
hospitalization report from Charter Rivers shows that, at 
admission, the veteran was severely depressed, suicidal and 
constituted a danger to himself.  Moreover, the 
hospitalization report reflects that Dr. Krebs estimated 
that, at admission, the veteran's GAF score was approximately 
20, which according to DSM-IV indicates, among other things, 
that he was in some danger of hurting himself or others.  

In addition, in January 1999 a VA rehabilitation specialist 
similarly opined that the veteran is unemployable due to his 
psychiatric disability.  The examiners who thereafter 
conducted the October 1999 and October 2000 formal 
evaluations likewise endorsed this finding.  In this regard, 
the Board observes that the October 1999 examiner stated that 
he suffered from severe to total industrial impairment and 
estimated that his GAF score was 30; according to the DSM-IV, 
a GAF score of 30 reflects that the disability is productive 
of behavior that is considerably influenced by delusions or 
hallucinations or that it is manifested by serious impairment 
in communication or judgment.  That score also indicates that 
the condition renders the veteran unable to function in 
almost all areas, resulting in his inability to maintain 
employment or personal relationships.  Moreover, the October 
1999 VA examiner estimated that his GAF score was 49, which 
according to DSM-IV also reflects an inability to keep a job.  
Moreover, throughout the course of this appeal, the veteran 
has acknowledged having recurrent suicidal ideation and 
indeed, he attempted suicide on two occasions.  Further, the 
record shows that, despite treating the disability with 
numerous medications and receiving regular VA treatment, he 
has also required inpatient care in both private and VA 
medical centers.  Finally, the medical evidence also shows 
that the disability is productive of severe psychotic 
symptoms.  As such, a total schedular evaluation is 
warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for psychiatric 
disability, variously diagnosed including bipolar disorder 
and major depressive disorder, is granted from May 21, 1998 
through October 26, 1999, and on and after October 27, 1999.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

